Citation Nr: 0006825	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-00 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a bilateral eye 
disorder, claimed as secondary to creosote poisoning.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to August 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in May and September 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  In the May 1997 rating 
decision, the RO denied service connection for hearing loss, 
a back disorder, an eye disorder, and PTSD.  However, in the 
September 1997 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent disability 
rating, effective February 14, 1997.  This rating was 
subsequently increased to 30 percent, effective February 14, 
1997, by a December 1998 rating decision and concurrent 
Supplemental Statement of the Case.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here with the PTSD issue, remains an "original claim" and 
is not a new claim for increase.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  Where entitlement to 
compensation has already been established in a prior final 
rating action, an appellant's disagreement with a subsequent 
rating is a new claim for an increased evaluation based on 
the level of disability presently shown by the evidence.  
Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  In a February 
2000 statement, the veteran's representative asserted that 
the RO misstated the veteran's PTSD claim as an "increased 
rating" claim and that the Board should consider remanding 
the case for the RO.  With respect to this contention, the 
Board finds that a review of the evidence shows that rather 
than provide a staged rating for discrete intervals during 
the pendency of the appeal, the RO made the highest rating 
award it found was warranted retroactive to the earliest 
effective date assignable.  It is evident that the RO's 
rating action contemplated all relevant evidence on file.  
Accordingly, although the RO characterized the issue as an 
"increased rating," the substantive adjudicative 
considerations in Fenderson, supra, have been fully satisfied 
by the RO's rating action and the Board does not find that 
the claimant will be prejudiced by appellate review on the 
current record.  

The Board also notes that at a February 1999 VA general 
medical examination, the veteran indicated that he had 
experienced tinnitus since his period of active duty.  This 
examination also indicated that the veteran might have a 
seizure disorder as a result of a purported in-service head 
injury.  As these matters have not been developed below, they 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's PTSD is not manifest by flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; or impaired abstract 
thinking

2.  The medical evidence shows that the veteran has no more 
than mild memory loss and a slightly depressed mood due to 
his PTSD.  

3.  Overall, the evidence shows that the veteran's PTSD is 
manifest by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but that 
the veteran is generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal.

4.  The medical evidence shows that the veteran has a current 
hearing loss disability pursuant to VA regulations.

5.  A competent medical opinion is on file which relates the 
veteran's hearing loss disability to his account of noise 
exposure while stationed in the Republic of Vietnam.

6.  The evidence on file tends to show that the veteran 
served in a "combat area" or "combat zone" while stationed in 
the Republic of Vietnam, where he was subjected to rocket and 
mortar attack, among other things.  However, the evidence, 
including the veteran's own statements, do not show that he 
"participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."

7.  No competent medical evidence is on file which relates 
the veteran's back disorder to his period of active duty, to 
include his account of back pain therein.

8.  The service medical records confirm that the veteran 
received treatment for creosote exposure to his eye.  
However, no competent medical evidence is on file which shows 
that the veteran has an acquired eye disorder due to his 
period of active duty, to include his creosote exposure.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for the veteran's PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 
(1999).

2.  The veteran's bilateral hearing loss was incurred in or 
aggravated by his period of active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 3.303 (1999).

3.  The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).

4.  The claim of entitlement to service connection for an eye 
disorder, as secondary to creosote poisoning, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Background.  The evidence on file, including the veteran's 
service records, show that his period of active duty included 
service in the Republic of Vietnam.  His DD Form 214 
indicates that the veteran's military occupational specialty 
was that of a Builder.  His related civilian occupational 
specialty was that of a carpenter.  The service records, 
including the DD Form 214, show that he was awarded the 
National Defense Service Medal, the Vietnam Service Medal 
with 3 Bronze Stars and the Fleet Marine Force Combat 
Operations Insignia on the suspension ribbon and ribbon bar 
of the Vietnam Service Medal, and the Vietnam Campaign Medal 
with Device.  The service records reflect that he was awarded 
the Fleet Marine Combat Operations Insignia in March 1968 for 
support of U.S. Marine Units in the Republic of Vietnam.

The veteran's service medical records show no diagnosis of or 
treatment for psychiatric problems during his period of 
active duty.  In fact, his psychiatric condition was 
clinically evaluated as normal on both his January 1966 
enlistment examination and his July 1969 release from active 
duty examination.

The veteran's original claim of entitlement to service 
connection for PTSD was received by the RO in February 1997.  
Thereafter, a January 1997 private medical report from the 
Petaluma Valley Hospital, and a February 1997 VA outpatient 
treatment report were added to the file.  Both of these 
records reflect that the veteran received emergency room 
treatment at the Petaluma Valley Hospital following a 
seizure.  No pertinent findings were made regarding the 
veteran's psychiatric condition.

In the April 1997 rating decision, the RO denied service 
connection for, among other things, PTSD.  The RO found, in 
part, that there was no evidence of individual award denoting 
combat participation, and that the post-service treatment 
records showed no confirmed diagnosis of PTSD.

Thereafter, the veteran submitted a statement, dated in May 
1997, in which he recounted his purported in-service 
stressors.  On this pre-printed form, the veteran reported 
that the military experiences he believed were the most 
terrifying, life threatening, or stressful included being 
bombed or shelled or tripping a booby-trap, and treating or 
dealing with casualties.  He did not check the box for armed 
combat or enemy action.  Regarding his role during these 
events, the veteran reported that he was in charge of a 
construction crew, and that he also helped in the event of 
casualties.

Also on file is a May 1997 private psychological examination 
report of the veteran conducted by a Dr. P. S. Otto, clinical 
psychologist.  Dr. Otto noted that the veteran came reporting 
difficulty with stress and self-control, particularly around 
Orientals.  Also, it was noted that he had recently had a 
seizure in which he injured his back.  On his intake form he 
also indicated having difficulties with his anger, health 
problems, temper, and self-control.  It was further noted 
that the veteran was living on a ranch which was previously 
owned by his grandmother.  He was in the process of trying to 
buy the ranch, but was having difficulty with a sister of his 
grandmother whom he was in conflict with.  Additionally, it 
was noted that a couple of other Vietnam veterans lived on 
the ranch and for whom the veteran was providing housing.  
Dr. Otto also noted that the veteran was self-employed.  He 
had a scrap iron business, and was trying to start a dust 
control business.  The veteran reportedly described himself 
as staying pretty much to himself.  He associated some with 
the veterans who were staying with him.  Also, he enjoyed 
hunting and fishing, and did that when he was able to.  With 
respect to his daily routine, the veteran reported that it 
consisted primarily of getting up in the morning, having 
coffee, walking his dog, working in his scrap iron business 
until dark, and then he went to bed. 

On mental status examination, Dr. Otto noted that the veteran 
came to his appointments in work clothes, and that his hands 
were generally greasy from mechanical work.  The veteran's 
manner was found to be generally cooperative, yet slightly 
defensive.  He was found to be of average intelligence.  His 
speech was found to be appropriate and goal directed.  
Nevertheless, his mood was found to be slightly depressed.  
However, he was found to be oriented times 3, and Dr. Otto 
stated that the veteran showed no sign of a formal thought 
disorder.  The veteran's affect was found to be appropriate 
to the content of his speech.  His motor activity was found 
to be slightly tense.  Additionally, Dr. Otto stated that the 
veteran's judgment appeared to be fair.  Dr. Otto also noted 
that the veteran reported a mild to moderate sleep 
disturbance having some problems with nightmares and dreams.  
Regarding the veteran's stressors, Dr. Otto stated that the 
veteran's PTSD was the result of his two tours of duty in 
Vietnam, particularly the second tour of duty.  During this 
period, he was on a Marine base which received mortar and 
rocket fire on a near daily basis.  He was also shot at with 
small arms and sniper fire.  One incident that was 
particularly painful occurred when he and his crew were hit 
by a mortar, which took an arm and leg off one of the 
veteran's men, and wounded three others with shrapnel.  The 
veteran was reportedly blown out of the ditch while trying to 
take cover.  Also, the veteran lost others of his friends in 
combat while in Vietnam.  With respect to current 
symptomatology, Dr. Otto noted that the veteran had intrusive 
thoughts about Vietnam.  When he first got back, they 
occurred on a daily basis, but were now two to three times 
per month.  He also reported dreams and nightmares about 
Vietnam that occurred, at the time of the evaluation, 
approximately twice per month.  Dr. Otto further stated that 
the veteran had avoidance of trauma related situations in the 
form of continuing to avoid Oriental people.  For example, in 
the past he had quit shopping at stores if they employed 
Orientals.  The veteran also recounted that he had had 
difficulties with the law when at one time he threw an 
Oriental man off a wharf.  Dr. Otto stated that the veteran 
had a feeling of detachment from others and stayed pretty 
socially isolated.  He had increased arousal in the form of 
difficulty controlling his anger.  In the past he had 
reportedly hurt one or two persons badly.  It was stated that 
he worked very hard at not losing control.  Dr. Otto stated 
that the veteran had hyper vigilance, which took the form of 
keeping an eye on the door when in a public place.  Also, the 
veteran had conflict in work settings where people would 
startle or aggravate him.

Based on the foregoing, Dr. Otto diagnosed chronic PTSD, and 
assigned a Global Assessment of Functioning (GAF) score of 
55.  It is noted that GAF scores of 51 to 60 indicate 
moderate symptoms (e.g., flat effect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Dr. Otto also 
commented that the veteran had been able to be consistently 
employed, primarily through finding ways that he could work 
on his own.  It was noted that after service, the veteran 
took courses at a Community College and a trade school, and 
became certified as a diesel mechanic.  His first job was 
"Freightliner" which only lasted three months due to a 
conflict with his supervisor.  He was next employed for a 
trucking firm for two years, and then he quit.  In 1976, he 
started his own business and continued to be self-employed at 
the time of the examination in a scrap metal business.  Dr. 
Otto also noted that the veteran was trying to start a dust 
control business.  In regard to relational history, Dr. Otto 
noted that the veteran had one marriage that ended in divorce 
in 1988.  Other than that, he stayed fairly socially isolated 
with a couple of friends who were Vietnam veterans.  It was 
noted that his relational style had caused him problems in 
the past when employed by others.  With respect to the 
veteran's employability, Dr. Otto opined that the veteran's 
ability to establish and maintain relationships with others 
had been definitely impaired.  While continuing to be self-
employed, Dr. Otto opined that the veteran's ability to 
produce on an employment level had been considerably 
impaired.

In a September 1997 rating decision, the RO granted service 
connection for PTSD.  Among other things, the RO noted that 
the veteran's personnel records showed that he was a member 
of the U.S. Naval Mobile Construction Battalion TEN (CBE) 
which was selected as the Best of Type Construction Battalion 
in the Pacific.  This award was for unequaled performance as 
fighter-builders during the Fiscal Year 1967.  The RO also 
noted that the veteran was in Vietnam during the TET 
Offensive during 1968.  Therefore, the RO concluded that the 
veteran's statement of stressors was consistent with the 
events of the time and place of assignment; stressors were 
established.

As noted above, an initial rating of 10 percent was assigned 
for the veteran's PTSD, effective February 14, 1997.  The 
veteran appealed this decision contended that a higher rating 
was warranted.  A 30 percent rating was subsequently 
assigned, effective February 14, 1997, by a December 1998 
rating decision and concurrent Supplemental Statement of the 
Case.  

The veteran underwent a VA PTSD examination in June 1998.  
The examiner noted that the veteran's claims file had been 
provided, and summarized the medical records therein.  
Additionally, the examiner summarized the veteran's account 
of stressors during service, as well as his problems when he 
was first discharged from service.  For example, the veteran 
reported that after discharge he returned to his hometown, 
got married and moved to Southern California.  The veteran's 
marriage lasted 19 years, then he got divorced and returned 
to his hometown.  He reported that the divorce was because he 
had become too much of a workaholic and he disliked his 
wife's attitude toward him.  Otherwise, he reported that he 
had generally been able to keep some friendships.  Also, he 
was still in touch with people he knew from childhood.  
However, he felt that when he first came back from service, 
it did delay his sense of feeling totally comfortable and 
close to people.  Regarding current symptomatology, the 
veteran reported that he still enjoyed some activities that 
he had before service, such as hunting and fishing.  He 
reported that his moods were generally positive, that he 
tried to think positive and that he had always been that way.  
However, he still had nightmares about his combat time.  
These nightmares came a few times per month, or even more 
often.  Intrusive thoughts came at a similar frequency, often 
triggered by Orientals, occasionally by gunfire or something 
he might see of a violent nature on television.  It was noted 
that the veteran's sleep was very light, and that he could 
wake up quickly to any disturbance around him.  With respect 
to his work history, it was noted that the veteran had always 
been self-employed.  For example, he had a dust-control 
business, but had a seizure which resulted in a fracture of a 
vertebrae.  As a result of this, he had his commercial 
driver's license revoked, and it was only reinstated a week 
before the examination.  From January 1997 until the time of 
the examination, he had had very limited income.  He 
participated in a recycling business owned by a childhood 
friend, but that only paid about $400 per month.  The veteran 
reported that no one would hire him, and that he thought he 
was unemployable because of his seizure history and fracture 
and his back problems.  In regard to his social history, the 
veteran reported that he had a few friends; that he did some 
target and trap shooting; that he was in touch with his 
children, ages 25 and 19; that he quit smoking; and that he 
did not drink.

On mental status examination, the examiner found the veteran 
to be a tall, well-developed, well-nourished, clean shaven, 
and appropriately dressed.  The veteran's speech was found to 
be fluent and logically constructed.  His mood was found to 
be generally open and cooperative, but the examiner noted 
that there was an underlying sense of anxiety and 
trepidation.  The examiner stated that he found no psychotic 
thinking; no suicidal or homicidal ideation; and no panic, 
phobic, or obsessive thought.  Further, the veteran was found 
to be alert and oriented in all spheres.  It was noted that 
he did mental arithmetic, proverb abstraction, and judgment 
testing well.  However, his recall memory was noted to be 
done quite slowly, but that he was able to get three of four 
items spontaneously recalled.  It was noted that the fourth 
item was recalled with a clue.  The veteran's insight was 
found to be good.  Based on the foregoing, the examiner 
diagnosed PTSD, and assigned a GAF score of 52.

Also on file are VA medical treatment records which cover a 
period from March 1997 to July 1998.  These records contain 
no pertinent findings regarding the veteran's PTSD.  
Similarly, while a February 1999 VA general medical 
examination included a diagnosis of PTSD by history, no 
pertinent findings were made regarding the severity of this 
disability.  

In a December 1999 statement, the veteran reported that he 
had started working in June 1999.  He also stated that he had 
received his first check that same month in the amount of 
$850.

In a February 2000 statement, the veteran's representative 
contended that the veteran had been unemployed due to his 
PTSD and nonservice-connected disabilities.  The 
representative also contended that the 30 percent rating did 
not adequately reflect the severity of the veteran's PTSD.  


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411 provides that PTSD is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a) (1999).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b) (1999).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In general, when a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Therefore, 
the Board finds that the veteran's claim for an increased 
evaluation for his PTSD is well-grounded.  Because the claim 
is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  Here, VA has accorded the veteran an examination 
in relation to this claim, and obtained medical records 
pertaining to the treatment he has received.  There does not 
appear to be any pertinent medical evidence that is not of 
record or requested by the RO.  Thus, the Board finds that VA 
has fulfilled its duty to assist the veteran in developing 
the facts pertinent to this claim.  No further assistance to 
the veteran is required to comply with the duty to assist.

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria necessary for a 
schedular rating in excess of 30 percent.

There is no evidence of any distinctive periods where the 
veteran had flattened affect due to his PTSD.  On the May 
1997 private psychological evaluation, Dr. Otto found the 
veteran's affect to be appropriate to the content of his 
speech, which Dr. Otto found to be appropriate and goal 
directed.  Dr. Otto also found that there was no evidence of 
a formal thought disorder.

There is no evidence of any distinctive periods where the 
veteran had circumstantial, circumlocutory, or stereotyped 
speech due to his PTSD.  On the May 1997 private 
psychological evaluation, Dr. Otto found the veteran's speech 
to be appropriate and goal directed.  Similarly, the June 
1998 VA examiner found the veteran's speech to be fluid and 
logically construed.  

None of the medical evidence on file indicates that the 
veteran has had any panic attacks due to his PTSD.  Thus, 
there is clearly no evidence of panic attacks occurring more 
than once a week.

The Board finds that the evidence does not support a finding 
that the veteran has difficulty understanding complex 
commands.  On the May 1997 private psychological evaluation, 
Dr. Otto found the veteran to be of average intelligence.  
Further, the June 1998 VA examiner noted that the veteran did 
mental arithmetic, proverb abstraction, and judgment testing 
well.  

The veteran has been shown to have some memory impairment.  
The May 1997 private psychological statement from Dr. Otto 
made no pertinent findings regarding the veteran's memory.  
However, the June 1998 VA examiner noted that the veteran's 
recall memory was done quite slowly, but that he was able to 
get three of four items spontaneously recalled.  It was 
further noted that the fourth item was recalled with a clue.  
This evidence indicates that the veteran has no more than 
mild memory loss.  Further, there is no indication of 
impairment of long term memory (e.g., retention of only 
highly learned material; forgetting to complete tasks).  
Thus, the level of the veteran's memory loss corresponds to 
the criteria for the 30 percent rating currently in effect.  
38 C.F.R. § 4.130.

The Board finds that the evidence does not support a finding 
that the veteran has impaired judgment due to his PTSD.  On 
the May 1997 private psychological evaluation, Dr. Otto found 
the veteran's judgment to be fair.  Further, the June 1998 VA 
examiner found no psychotic thinking; no suicidal or 
homicidal ideation; and no panic, phobic, or obsessive 
thought.  Moreover, the veteran was found to be alert and 
oriented in all spheres.

The Board further finds that the evidence does not support a 
finding that the veteran has impaired abstract thinking due 
to his PTSD.  On the May 1997 private psychological 
evaluation, Dr. Otto found the veteran to be oriented times 
3, and that there was no evidence of a formal thought 
disorder.  Additionally, the June 1998 VA examiner found the 
veteran to be alert and oriented in all spheres.  It was also 
noted that the veteran did mental arithmetic, proverb 
abstraction, and judgment testing well.

The Board acknowledges that the veteran does have some 
disturbances of motivation and mood.  As noted above, Dr. 
Otto found the veteran's mood to be slightly depressed.  
However, depressed mood corresponds to the criteria for the 
30 percent rating currently in effect.  38 C.F.R. § 4.130.  
Similarly, while the June 1998 VA examiner found that the 
veteran exhibited an underlying sense of anxiety and 
trepidation, his mood was generally open and cooperative.  
Moreover, the June 1998 examiner found no psychotic thinking; 
no suicidal or homicidal ideation; and no panic, phobic, or 
obsessive thought.  Additionally, the veteran's insight was 
found to be good.

The veteran has exhibited some evidence of difficulty in 
establishing and maintaining effective work and social 
relationships.  This is shown by, among other things, Dr. 
Otto's opinions regarding the veteran's employability and 
relational history.  It is also shown by the veteran's own 
statements regarding his difficulty being around Orientals at 
both the May 1997 private psychological evaluation and the 
June 1998 VA examination.  Further, the veteran has recounted 
symptoms of nightmares and intrusive thoughts at both 
examinations.  Nevertheless, the May 1997 private 
psychological evaluation noted that the veteran was living 
with some fellow Vietnam veterans.  The June 1998 VA 
examination noted that the veteran did have a few friends, 
some of whom he had known since childhood.  Also, the June 
1998 VA examination noted that the veteran was in touch with 
both of his children.  This examination also noted that he 
was married for 19 years until he was divorced.  Both of 
these examinations noted that he had been successfully self-
employed until his seizure problems began in January 1997.  
Thereafter, the veteran did work with a childhood friend's 
recycling business.  More recently, the veteran reported in a 
December 1999 statement that he had been employed since June 
1999.  The Board also notes that both Dr. Otto and the June 
1998 VA examiner assigned GAF scores to the veteran which 
indicate no more than moderate impairment and/or symptoms.  
Accordingly, the Board finds that the evidence on file shows 
that the veteran's PTSD is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, but that the veteran is generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal.  Thus, the veteran is not entitled to a 
disability rating in excess of 30 percent under the VA rating 
schedule.  See 38 C.F.R. § 4.130.

For the reasons stated above, the Board finds that the 
evidence is not evenly balanced, and that the veteran does 
not meet or nearly approximate the criteria for a disability 
rating in excess of 30 percent for his PTSD.  Consequently, 
the Board concludes that the preponderance of the evidence is 
against the claim, and that it must be denied.  The Board 
notes that in making this determination it has taken into 
consideration the applicability of "staged ratings," 
pursuant to Fenderson, supra.  However, the record does not 
contain any competent evidence showing any distinctive 
periods for which the severity of the veteran's PTSD met or 
nearly approximated the criteria necessary for a disability 
rating in excess of 30 percent.

The Board also concurs with the RO's determination that the 
veteran's PTSD does not warrant consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
No evidence is on file that the veteran has been hospitalized 
because of his PTSD.  Regarding his employability, the 
evidence, including the veteran's own statements, tend to 
show that he was successfully self-employed for many years 
following his discharge from service.  Although he was 
unemployed beginning in 1997, the evidence, including the 
veteran's own statements, show that this was due to his 
seizures and back problems.  Moreover, the veteran reported 
in his December 1999 statement that he had started working in 
June 1999, and had received his first check for that same 
month in the amount of $850.  Thus, the Board finds that the 
veteran's level of occupational impairment due to his PTSD is 
adequately compensated by the regular schedular standards; 
the evidence does not show that the veteran has experienced 
marked interference with employment due to his PTSD as to 
render impractical the application of the regular schedular 
standards.

II.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

A.  Hearing Loss

Background.  The veteran's ears were clinically evaluated as 
normal on his January 1966 enlistment examination.  An 
audiological evaluation conducted as part of this examination 
revealed pure tone thresholds, in decibels, as converted from 
American Standards Association (ASA) to International 
Standard Organization (ISO) format, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
5
5
5
5
25
LEFT
20
5
5
5
5
25

Further, at the time of his enlistment examination, the 
veteran reported that he had never experienced ear, nose, or 
throat trouble.  The veteran's service medical records show 
no diagnosis of or treatment for hearing problems during his 
period of active duty.  On his July 1969 release from active 
duty examination, the veteran's ears were clinically 
evaluated as normal.  His hearing was found to be 15/15 
bilaterally on voice testing.

The veteran's claim of entitlement to service connection for 
hearing loss, among other things, was received by the RO in 
February 1997.  Thereafter, a January 1997 private medical 
report from the Petaluma Valley Hospital, and a February 1997 
VA outpatient treatment report were added to the file.  Both 
of these records reflect that the veteran received emergency 
room treatment at the Petaluma Valley Hospital following a 
seizure.  No pertinent findings were made regarding the 
veteran's hearing.

VA medical treatment records are on file that cover the 
period from March 1997 to July 1998.  Among other things, 
these records show that the veteran underwent an audiological 
evaluation in July 1998 which indicated pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
75
75
LEFT
10
10
25
70
70

Speech discrimination scores, unaided, were found to be 80 
percent for the right ear, and 88 percent for the left ear.  
Overall assessment was that the veteran had normal hearing in 
both ears through 2,000 Hertz, dropping to severe 
sensorineural hearing loss centered at 4,000 Hertz for both 
ears.  Speech discrimination scores were noted to be good for 
both ears.  These records also show that the veteran was 
advised on the use of hearing aids.

The veteran underwent a VA general medical examination in 
February 1999.  Among other things, the veteran reported that 
while stationed in the Republic of Vietnam he was exposed to 
105 mm Howitzers and had had ringing in his ears since that 
time.  It was also noted that in July 1998 the veteran was 
diagnosed with sensorineural hearing loss with frequencies 
greater than 2,000 Hertz.  Following examination of the 
veteran, the examiner diagnosed, in part, sensorineural high 
tone hearing loss secondary to noise exposure in the Republic 
of Vietnam.  In commenting on this diagnosis, the examiner 
stated that the sensorineural high tone hearing loss was 
"most probably" related to noise exposure in the Republic 
of Vietnam.

Also on file is the May 1997 private medical psychological 
examination report of the veteran from Dr. Otto.  However, 
this report made no pertinent findings regarding the 
veteran's hearing loss claim.


Legal Criteria.  In addition to the rules of service 
connection cited above, service connection may also be 
established for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
hearing loss is well grounded.  The veteran's account of in-
service noise exposure is presumed credible for the purpose 
of determining whether his claim is well-grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  The medical evidence shows that he has a 
current hearing loss disability as defined by 38 C.F.R. 
§ 3.385, and the opinion of the February 1999 VA examiner 
provides the requisite medical nexus linking the disability 
to the veteran's period of active duty.  Thus, the claim is 
well grounded.  Caluza at 506.

Adjudication of the veteran's claim of service connection for 
hearing loss does not end with the finding that the case is 
well-grounded.  In determining that the veteran's claim is 
well-grounded, the credibility of evidence has been presumed 
and the probative value of the evidence has not been weighed.  
However, once the claim is found to be well-grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.

The Board notes that the evidence on file tends to show that 
the veteran served in a "combat area" or "combat zone" while 
stationed in the Republic of Vietnam, where he was subjected 
to rocket and mortar attack, among other things.  As noted 
above, the RO found the veteran's account of rocket and 
mortar attacks during service to be credible when service 
connection was granted for PTSD in September 1997.  Thus, the 
Board finds that the veteran's account of noise exposure 
during service, including the purported exposure to 105 mm 
Howitzers while in Vietnam, is consistent with his reported 
in-service stressors that have already been found to be 
credible by the RO.  

Additionally, the Board notes that the opinion of the 
February 1999 VA general medical examiner is the only 
competent medical opinion on file regarding the etiology of 
the veteran's hearing loss disability.  No competent medical 
opinion is on file which refutes this opinion.  The Board 
cannot substitute its own unsubstantiated opinion for that of 
a competent medical professional.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Accordingly, the Board must 
accept the examiner's opinion as correct.

For the reasons stated above, the Board finds that the 
veteran is entitled to a grant of service connection for his 
hearing loss disability.  Reasonable doubt has been resolved 
in the veteran's favor.  38 C.F.R. § 3.102.

B.  Back Disorder

Background.  The veteran's service medical records show no 
diagnosis of or treatment for a back disorder during his 
period of active duty.  His spine was clinically evaluated as 
normal on both his January 1966 enlistment examination, and 
his July 1969 release from active duty examination.

The veteran's claim of entitlement to service connection for 
a back disorder was received by the RO in February 1997.  
Thereafter, a January 1997 private medical report from the 
Petaluma Valley Hospital, and a February 1997 VA outpatient 
treatment report were added to the file.  Both of these 
records reflect that the veteran received emergency room 
treatment at the Petaluma Valley Hospital following a 
seizure.  Regarding the veteran's back, it was noted that the 
back was not injured although the veteran did complain of 
some tightness and aching to his lumbar back.  

In the April 1997 rating decision, the RO denied the claim of 
service connection for a back disorder, among other things, 
as not well grounded.  There RO found, in part, that there 
was no record of treatment in service for a back disorder.  
Additionally, the RO informed the veteran that in order to 
establish a well-grounded claim, he needed to provide 
evidence which demonstrated that the claimed condition was 
incurred in or aggravated by military service.  

The veteran appealed his back disorder claim to the Board.

In his May 1997 statement, Dr. Otto noted, in part, that the 
veteran had recently had a seizure in which he injured his 
back.  

The veteran underwent a VA general medical examination in 
February 1999.  At this examination, the veteran reported, in 
part, that he sustained multiple back injuries that resulted 
in low back pain while in Vietnam, but that did not cause him 
to seek medical attention.  Further, at the time of his 
seizure in January 1997, he fractured his thoracic spine.  
This fracture had reportedly healed with residual thoracic 
spine pain.  Following examination of the veteran, the 
examiner diagnosed, among other things, degenerative joint 
disease, thoracic and lumbar spine, moderately disabling, 
permanent.  However, the examiner opined that the 
degenerative joint disease of the veteran's back was 
"unrelated to military service."

VA medical records are also on file which cover a period from 
March 1997 to July 1998.  Among other things, these records 
show treatment for complaints of seizures and associated back 
pain in March and November 1997.  Nothing in these records 
relates the veteran's back problems to his period of active 
duty.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for a 
back disorder is not well grounded.

Initially, the Board notes that even though the service 
medical records show no diagnosis of or treatment for back 
problems during the veteran's period of active duty, his 
account of back problems during service is presumed credible 
for the purpose of determining whether the veteran's claim is 
well grounded.  Meyer, supra; King, supra.  Nevertheless, the 
Board finds that competent medical evidence is necessary in 
order to well ground the veteran's claim.  There is no 
medical evidence that the veteran was diagnosed with a 
chronic back disorder during his period of active duty.  
Although the veteran has alleged continuity of symptomatology 
regarding back problems, the United States Court of Appeals 
for Veterans Claims (Court) stated in Voerth v. West, 13 Vet. 
App. 117 (1999), that the holding in Savage does not 
eliminate the requirement of medical nexus evidence when a 
claimant alleges continuity of symptomatology.  Rather, a 
claimant diagnosed with a chronic condition must still 
provide a medical nexus between the current condition and the 
putative continuous symptomatology.  Furthermore, in Clyburn 
v. West, 12 Vet. App. 296, 301 (1999), the Court held that 
even though a lay person is competent to testify to the pain 
he has experienced since his military service, he is not 
competent to testify to the fact that what he experienced in 
service and since service is the same condition.

No competent medical evidence is on file which relates the 
veteran's current back disorder to his period of active duty, 
to include his account of back problems therein.  Thus, the 
veteran's claim is not well grounded.  Caluza at 506.  In 
fact, the evidence tends to indicate that the veteran's 
current back problems were incurred as a result of his 
injuries following the January 1997 seizure.  Moreover, the 
Board notes that the February 1999 VA examiner opined that 
the veteran's back disorder was "unrelated" to his military 
service.  There is no competent medical evidence on file 
which refutes this opinion.  As stated above, the Board 
cannot substitute its own unsubstantiated opinion for that of 
a competent medical professional.  Colvin, supra.

The only evidence on file to support the claim of service 
connection for a back disorder are the veteran's own 
contentions.  Issues of medical diagnosis or medical 
causation require competent medical evidence in order to have 
probative value.  See Grottveit at 93.  Nothing on file shows 
that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot well ground the 
claim.  Grottveit at 93; Caluza at 504.

For the reasons stated above, the Board finds that the 
veteran's claim is not well grounded, and must be denied.  As 
the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

C.  Eye Disorder

Background.  The veteran's eyes were clinically evaluated as 
normal on his January 1966 enlistment examination.  His 
uncorrected vision was found to be 20/20 for both eyes.  At 
the time of this examination, the veteran reported that he 
had never experienced eye trouble.  The service medical 
records reflect that the veteran was treated in March 1967 
after he got saw dust in his right eye.  In November 1968, he 
was treated after he got creosote in his right eye.  Copious 
irrigation was performed.  No permanent eye disability was 
diagnosed at that time, and no further treatment for eye 
problems is shown in the service medical records.  On his 
July 1969 release from active duty examination, the veteran's 
eyes were clinically evaluated as normal.  His uncorrected 
vision was again found to be 20/20 for both eyes.

The veteran's claim of entitlement to service connection for 
an eye disorder, secondary to creosote poisoning, was 
received by the RO in February 1997.  Thereafter, a January 
1997 private medical report from the Petaluma Valley 
Hospital, and a February 1997 VA outpatient treatment report 
were added to the file.  Both of these records reflect that 
the veteran received emergency room treatment at the Petaluma 
Valley Hospital following a seizure.  His eye, pupils, and 
extraocular muscles were noted to be intact.

In the April 1997 rating decision, the RO denied the claim of 
service connection for an eye disorder, among other things, 
as not well grounded.  The RO found, in part, that while the 
service medical records showed treatment for a right eye 
condition secondary to creosote poisoning, this was shown to 
be a temporary condition which resolved with treatment, and 
no permanent residual disability was shown at the time of 
separation.

The veteran appealed his eye disorder claim to the Board.

Neither the May 1997 statement from Dr. Otto, nor the June 
1998 VA PTSD examination made any pertinent findings 
regarding the veteran's eyes.

As noted above, VA medical records are on file which cover a 
period from March 1997 to July 1998.  Among other things, 
these records show that the veteran was treated in the eye 
clinic in November 1997 and February 1998.  The records note 
that the veteran appeared for a general examination, in which 
he complained of decreased near vision.  The veteran's visual 
acuity was apparently found to be 20/15 for both eyes, and 
the veteran was prescribed bifocals.  However, the examiner 
noted that the veteran was told he had no service-connected 
disability, but the veteran insisted that he did.  

On the February 1999 VA general medical examination, the 
examiner noted that the veteran had creosote splashed into 
his eyes while on active duty.  He was seen in sick call, 
where the creosote was washed out of his eyes.  The examiner 
further noted that the veteran had not had difficulty with 
his vision since that time other than that which was 
associated with the aging process.  On examination, the 
examiner found the veteran's pupils to be equal, round and 
react to light and accommodation.  Extraocular movements were 
full and intact.  No acquired eye disability was diagnosed by 
the February 1999 VA examiner.

In a February 2000 statement, the veteran's representative 
contended, in part, that the veteran should be granted the 
benefits of 38 U.S.C.A. § 1154(b), based upon his service in 
Vietnam.  Regarding both the veteran's back and eye claims, 
the representative stated that the RO denied the claims based 
upon the merits of both cases.  Moreover, the representative 
contended that the RO did not inform the veteran of the types 
of evidence needed in order to obtain a favorable decision in 
accord with Robinette v. Brown, 8 Vet. App. 69 (1995).


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for an 
eye disorder, claimed as secondary to creosote poisoning, is 
not well grounded.

There is no dispute that the veteran was treated for creosote 
exposure to his right eye during service.  However, it does 
not appear from the medical evidence on file that the veteran 
has an acquired eye disorder.  While the February 1998 VA 
medical treatment records indicate that the veteran has 
decreased visual acuity, congenital or developmental defects 
and refractive error of the eye are not diseases or injuries 
within the meaning of service connection legislation.  38 
C.F.R. §§ 3.303(c), 4.9.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

As both the Caluza and Savage tests for well groundedness 
require medical evidence of a current disability, the Board 
finds that the veteran's claim is not well grounded and must 
be denied.  Since the veteran has not submitted the evidence 
necessary for a well-grounded claim, a weighing of the merits 
of the claim is not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert, 
supra.

Furthermore, the Board notes that even if the veteran did 
have an acquired eye disorder, he would still need competent 
medical nexus evidence in order to well ground his claim.  No 
such evidence is on file.  It has already been determined 
that the veteran is not qualified to render a medical 
opinion.  Espiritu, supra.  Consequently, the veteran's own 
contentions regarding a relationship between creosote 
exposure and a claimed eye disability cannot well ground the 
veteran's claim.

The veteran's representative has contended that the veteran 
should be granted the benefits of 38 U.S.C.A. § 1154(b) based 
upon his service in Vietnam.  Section 1154(b) provides:

In the case of any veteran who engaged in 
combat with the enemy in active service with 
a military, naval, or air organization of the 
United States during a period of war, 
campaign, or expedition, the Secretary shall 
accept as sufficient proof of service-
connection of any disease or injury alleged 
to have been incurred in or aggravated by 
such service satisfactory lay or other 
evidence of service incurrence or aggravation 
of such injury or disease, if consistent with 
the circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such service, 
and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  
Service-connection of such injury or disease 
may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for 
granting or denying service-connection in 
each case shall be recorded in full.

The regulation implementing section 1154(b) is at 38 C.F.R. § 
3.304(d).

VA's General Counsel has recently held that the ordinary 
meaning of the phrase "engaged in combat with the enemy", as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999).  Serving 
in a general "combat area" or "combat zone" does not qualify 
as engaging in combat with the enemy.  Id.  The Board is 
bound by this definition of combat.  38 C.F.R. § 19.5.

The Board finds that the evidence on file does not support a 
finding that the veteran "engaged in combat with the enemy", 
as used in 38 U.S.C.A. § 1154(b).  Granted, the evidence does 
show that the veteran served in a "combat area" or "combat 
zone" while serving in the Republic of Vietnam, during which 
he was subject to rocket and mortar fire.  However, the 
veteran's own statements tend to show that he did not 
participate in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  Such a finding would 
also be inconsistent with the veteran's military occupational 
specialty of a Builder.

Even if the Board were to find that the veteran "engaged in 
combat with the enemy," it would make no difference to the 
decisions in the instant case regarding the back and eye 
claims.  In determining that the veteran's claims were not 
well-grounded, the Board did not dispute the veteran's 
account of what occurred during service.  As stated above, 
the veteran's account of his in-service back pain was 
presumed credible for the purpose of determining whether the 
claim was well grounded.  Further, the service medical 
records confirmed that the veteran was treated for creosote 
exposure to his right eye during his period of active duty.  
Rather, the Board found that the claims were not well 
grounded due to the lack of a competent medical diagnosis of 
an acquired eye disorder, and lack of competent medical nexus 
evidence for both claims.  In Kessel v. West, 13 Vet. App. 9 
(1999) (en banc), it was held that 38 U.S.C.A. § 1154(b) only 
relaxes the evidentiary requirement regarding the service 
incurrence or aggravation element of a well grounded claim.  
For purposes of submitting a well grounded claim, a combat 
veteran's statements, standing alone, may be sufficient to 
establish service incurrence.  However, where the 
determinative issue is nexus or the existence of current 
disability, 38 U.S.C.A. §  1154(b) is not controlling.  See 
also Turpen v. Gober, 10 Vet. App. 536, 539 (1997) (holding 
that, absent medical-nexus evidence, there was "no reasonable 
possibility that consideration of § 1154(b) by the Board 
could change the outcome of the case on the merits").

Contrary to the representative's statements, the Board finds 
that the RO denied both the back and eye claims as not well 
grounded, and did not adjudicate the merits of the underlying 
claims.  Even if the RO had adjudicated the merits of either 
or both of these claims, the Board finds that the veteran 
would not be prejudiced by the Board's denial of the claim as 
not well grounded due to the veteran's failure to meet the 
initial burden of the adjudication process.  Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  
Contrary to the contentions of the representative, this duty 
to inform does not require VA to specifically inform the 
veteran of the evidence necessary in order to obtain a 
favorable decision on his claims.  Rather, the duty to inform 
obligation exists only in the limited circumstances where the 
appellant has referenced other known and existing evidence 
that would make his or her claim well grounded.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996); see also generally 
Stuckey v. West, 13 Vet. App. 163, 175 (1999), (observing in 
part that when it is alleged that there is specific evidence 
that would manifestly well ground a claim, VA has a duty to 
inform the claimant of the importance of obtaining this 
evidence to "complete the application.") (Emphasis added).  
In accord with this obligation, the Board has examined all 
evidence of record with a view towards determining whether 
the veteran has notified VA of the possible existence of 
information which would render his claim plausible.  However, 
the Board finds no such information.  Moreover, the Board 
notes that the RO did inform the veteran of the elements 
necessary for a well grounded claim, and the February 2000 
statement shows that the veteran's accredited representative 
is aware of these elements as well.  

As an additional matter, the Board notes that the record does 
not indicate that the RO actually considered the February 
1999 VA general medical examination with respect to the 
service connection claims on appeal.  The provisions of 
38 C.F.R. § 20.1304(c) provide that any pertinent evidence 
submitted by the appellant or representative which has not 
been considered in a statement of the case or supplemental 
statement of the case must be referred to the RO for review 
and preparation of an Supplemental Statement of the Case 
unless this procedural right is waived, in writing, by the 
appellant or unless the Board determines that the benefit to 
which the evidence relates may be allowed on appeal without 
such referral.  For the reasons stated above, the Board 
determined that the veteran was entitled to a grant of 
service connection for hearing loss based upon the medical 
nexus opinion proffered by the February 1999 VA examiner.  
With respect to back and eye claims, the Board finds that the 
information provided by this examination is redundant and not 
pertinent to the appeal, in that nothing in this examination 
report renders either claim well grounded.  Accordingly, the 
Board concludes that additional RO consideration is not 
required, and that the veteran has not been prejudiced by the 
Board's decision on his claims.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for PTSD is denied.

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a bilateral eye 
disorder, claimed as secondary to creosote poisoning, is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

